     Case 3:18-cv-01979-DMS-MDD Document 107 Filed 10/24/18 PageID.7423 Page 1 of 4




 1     JOSEPH H. HUNT
       Assistant Attorney General
 2
       WILLIAM C. PEACHEY
 3     Director
 4
       SARAH B. FABIAN
 5     Senior Litigation Counsel
 6     NICOLE N. MURLEY
 7     Trial Attorney
 8     JOSHUA S. PRESS
 9     Trial Attorney
              United States Department of Justice
10            Civil Division
              Office of Immigration Litigation
11            District Court Section
12            P.O. Box 868, Ben Franklin Station
              Washington, DC 20044
13            Telephone: (202) 305-0106
              Facsimile: (202) 305-7000
14            e-Mail: joshua.press@usdoj.gov
15
       Attorneys for Defendants
16
17
                               UNITED STATES DISTRICT COURT
18                           SOUTHERN DISTRICT OF CALIFORNIA
19                                  SAN DIEGO DIVISION

20
        STATE OF WASHINGTON, et al.,                Case No. 18-cv-1979 DMS
21
22             Plaintiffs,                           DEFENDANTS’ MOTION
                                                     TO EXTEND TIME TO
23             v.                                    FILE ANSWER OR
                                                     OTHERWISE RESPOND
24      UNITED STATES OF
25      AMERICA, et al.,                             Judge: Hon. Dana M. Sabraw
26             Defendants.
27
28


                                                                    3:18-cv-1979-DMS
     Case 3:18-cv-01979-DMS-MDD Document 107 Filed 10/24/18 PageID.7424 Page 2 of 4




 1           Defendants respectfully move to extend by an additional 30 days the deadline
 2     for filing an answer or otherwise responding to the Plaintiffs’ complaint. See Fed.
 3     R. Civ. P. 12(a)(2); ECF No. 1. The requested 30-day extension would make
 4     Defendants’ answer or response due on Monday, November 26, 2018, and would
 5     not require the Court to adjust any other previously established deadlines. On
 6     Tuesday, October 23, 2018, Defendants’ counsel contacted Plaintiffs’ counsel by e-
 7     mail to ascertain their position on Defendants’ motion, indicating Defendants’
 8     request was motivated by the concern that Defendants focus their time and efforts
 9     on coordinating and implementing the Court’s ordered settlement efforts in the
10     related cases of Ms. L. v. ICE, No. 18-cv-428 (S.D. Cal.) and M.M.M.. v. Sessions,
11     No. 18-cv-1835 (S.D. Cal.). Plaintiffs indicated that they opposed Defendants’
12     request for a 30-day extension.
13           A 30-day extension is warranted. As noted above, Defendants are
14     implementing the preliminarily approved settlement agreement in accordance with
15     the Court’s recent order. See Ms. L., ECF No. 287. Those efforts include providing
16     procedures to many class members. Defendants also continue to implement the
17     preliminary injunction in Ms. L., including by reunifying families within the United
18     States, reunifying families in their countries of origin, and otherwise addressing
19     matters of implementation. See Ms. L., ECF No. 189. As part of these efforts, and
20     in addition to the central tasks of settlement implementation and family
21     reunification, Defendants’ counsel regularly confer with Plaintiffs’ counsel in
22     M.M.M. and Ms. L., provide Plaintiffs’ counsel with weekly data productions and
23     information exchanges, and provide this Court with regular status reports regarding
24     the ongoing reunification efforts. See, e.g., Ms. L., ECF No. 238.
25           These efforts bear directly on this case, and confirm why a further extension
26     is warranted. The Plaintiff States raise claims that are the same as, or derivative of,
27     claims made by the Plaintiffs in Ms. L. and M.M.M. The parties here should
28     therefore share the same interest in reunifying families rather than expending


                                             -1-                         3:18-cv-1979-DMS
     Case 3:18-cv-01979-DMS-MDD Document 107 Filed 10/24/18 PageID.7425 Page 3 of 4




 1     resources on litigation that may detract from those reunification efforts. It would
 2     make little sense, moreover, to put the Plaintiff States’ claims on a faster track than
 3     those of the individual persons on whose behalf the States are ostensibly interested
 4     in litigating.
 5            For these reasons, in the interests of proceeding with this litigation in the
 6     most orderly and efficient manner possible, the Court should grant Defendants’
 7     motion to extend the time period for Defendants to answer or otherwise respond to
 8     Plaintiffs’ complaint. A draft proposed order accompanies this filing.
 9                                       CONCLUSION
10            For the reasons stated above, the Defendants respectfully request that the
11     Court extend the deadline for their answer or otherwise respond to the Plaintiffs’
12     complaint by 30 days, through Monday, November 26, 2018.
13     Dated: October 24, 2018                 Respectfully submitted,
14                                             JOSEPH H. HUNT
15                                             Assistant Attorney General
16                                             WILLIAM C. PEACHEY
17                                             Director
18                                             SARAH B. FABIAN
                                               Senior Litigation Counsel
19
20                                             NICOLE N. MURLEY
                                               Trial Attorney
21
22                                         By: s/ Joshua S. Press
                                               JOSHUA S. PRESS
23                                             Trial Attorney
                                               United States Department of Justice
24                                             Civil Division
25                                             Office of Immigration Litigation
                                               District Court Section
26                                             P.O. Box 868, Ben Franklin Station
                                               Washington, DC 20044
27                                             Tel: (202) 305-0106
28                                            Fax: (202) 305-7000
                                              e-Mail: joshua.press@usdoj.gov

                                             -2-                         3:18-cv-1979-DMS
     Case 3:18-cv-01979-DMS-MDD Document 107 Filed 10/24/18 PageID.7426 Page 4 of 4




 1                               CERTIFICATE OF SERVICE

 2     Case No. 3:18-cv-1979-DMS
 3            I hereby certify that I am over the age of 18 and not a party to the above-titled
 4     action. I am employed as a Trial Attorney at the United States Department of
       Justice, Office of Immigration Litigation, District Court Section. My business
 5     address is P.O. Box 868, Ben Franklin Station, Washington, DC 20044.
 6          On October 24, 2018, I served this DEFENDANTS’ MOTION TO EXTEND
 7     TIME TO FILE ANSWER OR OTHERWISE RESPOND, on each person or entity
       named below by uploading an electronic version of this document to the Court’s
 8     ECF system.
 9          I declare under penalty of perjury under the laws of the United States of
10     America that the following is true and correct.
11           Executed on October 24, 2018, at Washington, D.C.
12
                                           By: s/Joshua S. Press
13                                             JOSHUA S. PRESS
                                               Trial Attorney
14                                             United States Department of Justice
15                                             Civil Division
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                         3:18-cv-1979-DMS
